Detailed Action1
Election/Restriction
Applicant's election without traverse of Group I, claims 1-22 in the reply filed on August 5, 2022 is acknowledged.  

America Invents Act Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 1, 10, and 19 are objected to because of informalities: the word “a” or “an” should be inserted before “evaporating solvent”, “soluble antimicrobial agent”, and/or, “dry soluble antimicrobial agent”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 22 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the following elements multiple times: a solution, evaporating solvent, soluble antimicrobial agent, and, dry soluble antimicrobial agent. It is unclear if the second recitations of each element are referring to the first recitations.
Claim 9 recites a standard connector. The term “standard” renders this limitations indefinite as it is unclear what structure this imparts on the claim. Further, the “standard” connector can change over time.
Claim 10 recites the interior surfaces. There is insufficient antecedent basis for this limitation.
Claim 10 recites soluble antimicrobial agent multiple times. It is unclear if the second recitation refers to the first recitation, or if two different soluble antimicrobial agents are being claimed.
Claims 14 and 15 recite soluble antimicrobial agent. It is unclear if these are referring to the soluble antimicrobial agents introduced in claim 10, or if another soluble antimicrobial agents is being introduced.
Claim 22 recites soluble antimicrobial agent and evaporating solvent. It is unclear if these are referring to the soluble antimicrobial agent and evaporating solvent introduced in claim 19, or if another soluble antimicrobial agents is being introduced.
Claims 2-8, 11-13, and 16-18 are rejected for depending from one of claims 1 and 10.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/48872 (“Utterberg”) in view of USPGPub No. 2010/0106103 (“Ziebol”) and USPGPub No. 2008/0173651 (“Ping”).
Regarding claim 1, Utterberg discloses a method of providing an antimicrobial cap (32) that is configured to disinfect a medical connector (10) or catheter when the antimicrobial cap is inserted into the medical connector or catheter (fig. 1, page 1 lines 1-26, page 3 line 18-27 – page 4 line 12, page 5 line 23 – page 6 line 10, page 7 line 30 – page 8 line 8). Utterberg further discloses: the method comprising: forming a proximal plate (48) and an elongate rod (38) as a single unit (fig. 4, page 9 lines 12-19); forming a retaining ring (37) with interior threads (figs. 1 & 4, page 9 lines 27-31) … such that an interior space is formed by interior surfaces of the retaining ring and the proximal plate, and the elongate rod extends distally from within the interior space to outside of the interior space (figs. 1 & 4, page 8 lines 9-15).
Utterberg fails to explicitly teach the retaining ring formed separately from the proximal plate and elongate rod, and, joining the retaining ring to the proximal plate and elongate rod. However, this would have been obvious in view of Ziebol. 
Ziebol is also directed to a male luer connector (fig. 2, para. [0068]). Ziebol teaches that the threaded locking ring 11 can be formed separately and connected to the part with the male luer taper 12 that extends within and past an end of the locking ring 11 (fig. 2, wherein there is a seam between the locking ring and the component with the taper). Ziebol teaches that a portion of the elongate rod contacts a radially inner shoulder of the locking ring 11, and the elongate rod is integral with a radially outward extending plate that abuts a terminal end of the locking ring (fig. 2). While Ziebol doesn’t explicitly teach how the locking ring and the part with the elongate rod are connected, one of skill in the art will appreciate that there are numerous ways to connect the two, such as adhesive or overmoulding. 
In this case, both Utterberg and Ziebol are directed to a male luer connector comprising a threaded outer ring surrounding an elongate rod. Ziebol teaches one of skill in the art that the locking ring can be formed separately from the part with the elongate rod wherein a portion of the elongate rod is connected to a radially inner shoulder of the locking ring, and the elongate rod is integrally connected to a plate that is connected to a terminal end of the locking ring. Since Utterberg comprises a threaded outer ring surrounding an elongate portion, it would be predictable in view of Ziebol to form the cap of Utterberg of multiple parts by forming a radially inner shoulder at the terminal end of the retaining ring, and, connecting the rod/plate 38/48 to the shoulder of the retaining ring 37 such that a radially inner surface of the shoulder contacts the elongate rod. Thus, it would be obvious to modify Utterberg to provide the cap by forming an elongate rod integral with a plate portion, forming a retaining ring, and then joining the rod/plate with the retaining ring such that the plate is joined to the terminal end of the retaining ring and a portion of the elongate rod is joined to a radially inner shoulder of the retaining ring.
While Utterberg teaches to coat the elongate rod with antimicrobial (page 8 lines 15-25), Utterberg fails to explicitly teach dipping the elongate rod into a solution comprising evaporating solvent and a soluble antimicrobial agent and, thereby providing dry soluble antimicrobial agent on the elongate rod. However, this would have been obvious in view of Ping.
Ping is directed to providing an antimicrobial coating on devices such as medical devices (paras. [0001] & [0007]-[0010]). Ping teaches that it is predictable to provide an antimicrobial coating on medical devices by spraying or dipping the device in a solution comprising an evaporating solvent and antimicrobial agent, and allowing the solvent to evaporate via drying (paras. [0027], [0043] & [0077]). Ping teaches that the dried antimicrobial agent is soluble so that the coating can be reapplied by cleaning the old coating with a solvent and reapplying the coating (paras. [0029], [0031], [0052], [0064] & [0068]). 
In this case, both Utterberg et al. and Ping teach to coat a medical device with a antimicrobial coating. Ping teaches that it is predictable to coat and recoat a dry soluble antimicrobial agent onto medical devices, including interior surfaces, by dipping the surface in a solution including the antimicrobial agent and a solvent, then allowing the solvent to evaporate. Thus, it would be obvious to coat the elongate rod of Utterberg et al. by dipping it into a solution comprising a soluble antimicrobial agent and a solvent, and allowing the solvent to evaporate to thereby provide a dry soluble antimicrobial coating on the elongate rod.
In addition, both Ping and Ziebol teach that it is predictable for a antimicrobial coating to provide internal sterilization of the connector due to the antimicrobial agent being released from the surface it was coated on (paras. [0009] & [0052] of Ping; paras. [0074] & [0106]-[0110] of Ziebol).
Utterberg fails to explicitly teach spraying the retaining ring with a solution comprising evaporating solvent and soluble antimicrobial agent, thereby providing dry soluble antimicrobial agent on the retaining ring. However, this would have been obvious over Ziebol and Ping.
Ziebol teaches that it is known to provide an antimicrobial agent on the thread region and/or other inner surfaces of the locking ring of a cap to prevent infectious organisms from entering the connector (fig. 2, para. [0069]). Further, as detailed above, Ping teaches a known and predictable way of providing an antimicrobial layer on a medical device via spraying. 
In this case, both Utterberg and Ziebol are directed to a medical cap having antimicrobial coatings/properties. Ziebol teaches that it is known to provide antimicrobial agents on interior surfaces of the retaining ring. Ping teaches that it is predictable to provide antimicrobial agents on interior surfaces of medical devices by spraying the surface with a solution including the antimicrobial agent and a solvent, then allowing the solvent to evaporate. Thus, in order to prevent infectious organisms from entering the connector, it would be obvious to coat the interior surfaces of the retaining ring of Utterberg et al. by spraying a solution comprising a soluble antimicrobial agent and a solvent, and allowing the solvent to evaporate to thereby provide a dry soluble antimicrobial coating on the interior surfaces.
Regarding claim 2, Utterberg further teaches the elongate rod includes a tapered portion (page 8 lines 6-8).
Regarding claim 3, Utterberg further teaches the tapered portion is shaped as a male luer (fig. 1, page 1 lines 11-33, page 7 lines 30-31 & page 9 lines 20-26).
Claim 6 recites the retaining ring has a shoulder configured to secure the elongate rod. As detailed in the rejection to claim 1 above, Utterberg in view of Ziebol teach the retaining ring to have an inwardly extending shoulder that abuts and is secured to both the plate and a portion of the elongate rod (fig. 2 of Ziebol).
Claim 7 recites the retaining ring has a shoulder configured to engage with a portion of the elongate rod to inhibit a rotation of the retaining ring relative to the elongate rod and/or the proximal plate. As detailed in the rejection to claim 1 above, Utterberg in view of Ziebol teach the retaining ring to have an inwardly extending shoulder that abuts and is joined to both the plate and a portion of the elongate rod (fig. 2 of Ziebol). The joining method, for example using an adhesive or overmoulding, will inhibit rotation of the two parts.
Regarding claim 9, Utterberg further teaches the elongate rod is sized to fit within a standard connector on a hemodialysis catheter when the antimicrobial cap is attached to the connector (page 1 lines 11-17 & page 3 lines 11-17).
Claims 10-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Ziebol.
Regarding claim 10, as detailed in the rejection to claim 1 above, Utterberg in view of Ziebol teach a method of providing an antimicrobial cap, the method comprising: forming a proximal plate and an elongate rod as a single unit; forming a retaining ring with interior threads separately from the proximal plate and elongate rod; and joining the retaining ring to the proximal plate and elongate rod such that an interior space is formed by the interior surfaces of the retaining ring and the proximal plate, and the elongate rod extends distally from within the interior space to outside of the interior space.
Claim 10 further recites applying soluble antimicrobial agent to the elongate rod. Utterberg teaches to apply povidone iodine or alcohol to the outer surface of the elongated rod 38 (page 8 lines 15-18). Povidone iodine and alcohol are both antimicrobial agents that are soluble in liquids, for example water.
Utterberg fail to explicitly teach applying soluble antimicrobial agent to the retaining ring. However, this would have been obvious in view of Ziebol.
Ziebol teaches that it is known to provide an antimicrobial agent on the thread region and/or other inner surfaces of the locking ring of a cap to prevent infectious organisms from entering the connector (fig. 2, para. [0069]). 
In this case, both Utterberg and Ziebol are directed to a medical cap having antimicrobial coatings/properties. Ziebol teaches that it is known to provide antimicrobial agents on interior surfaces of the retaining ring. Thus, in order to prevent infectious organisms from entering the connector, it would be obvious to also coat the interior surfaces of the retaining ring of Utterberg et al. with the povidone iodine or alcohol used to coat the elongated rod.
Regarding claim 11, Utterberg further teaches the applying of soluble antimicrobial agent to the elongate rod or retaining ring is performed by dipping (page 3 lines 25-28).
Regarding claim 13, Utterberg further teaches the elongate rod is sized to fit within a connector for a hemodialysis catheter (page 1 lines 11-17 & page 3 lines 11-17).
Claim 16 recites the retaining ring has a shoulder configured to secure the elongate rod. As detailed in the rejection to claim 1 above, Utterberg in view of Ziebol teach the retaining ring to have an inwardly extending shoulder that abuts and is secured to both the plate and a portion of the elongate rod (fig. 2 of Ziebol).
Claim 17 recites the retaining ring has a shoulder configured to engage with a portion of the elongate rod to inhibit a rotation of the retaining ring relative to the elongate rod and/or the proximal plate. As detailed in the rejection to claim 1 above, Utterberg in view of Ziebol teach the retaining ring to have an inwardly extending shoulder that abuts and is joined to both the plate and a portion of the elongate rod (fig. 2 of Ziebol). The joining method, for example using an adhesive or overmoulding, will inhibit rotation of the two parts.
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in et al. as applied to claim 10 above, and further in view of Ping.
Regarding claim 12, Utterberg et al. fail to explicitly teach the applying of soluble antimicrobial agent to the elongate rod or retaining ring is performed by spraying. Ping teaches that spraying is a known substitute for dipping when applying a antimicrobial solution to surfaces. Thus, it would be obvious to modify Utterberg such that the antimicrobial agent is applied to the rod and/or retaining ring via spraying instead of dipping.
Regarding claim 14, Utterberg et al. fail to explicitly teach applying soluble antimicrobial agent to the retaining ring comprises applying evaporating solvent and soluble antimicrobial agent to the retaining ring. However, this would have been obvious in view of Ping and Ziebol as detailed in the rejection to claim 1 above.
Regarding claim 15, Utterberg et al. fail to explicitly teach applying soluble antimicrobial agent to the elongate rod comprises applying evaporating solvent and soluble antimicrobial agent to the elongate rod. However, this would have been obvious in view of Ping as detailed in the rejection to claim 1 above.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Ping.
Regarding claim 19, Utterberg discloses a method of providing an antimicrobial cap, the method comprising: forming a proximal plate (48), an elongate rod (38), and a threaded retaining ring (37) (figs. 1-4, pages 8-9), wherein the elongate rod is affixed to the proximal plate and the proximal plate is affixed to the threaded retaining ring (fig. 4), such that the elongate rod extends distally outside of an interior space created by the proximal plate and retaining ring (fig. 4, page 8 lines 9-15), and the elongate rod is sized to be insertable into and contained within a connector of a catheter when the threaded retaining ring is attached to the connector (figs. 1-4, pages 8-9).
While Utterberg teaches to coat the elongate rod with antimicrobial (page 8 lines 15-25), Utterberg fails to explicitly teach applying evaporating solvent and soluble antimicrobial agent and to the elongate rod to provide a soluble, dry antimicrobial agent on the elongate rod prior to use. However, this would have been obvious in view of Ping for the same reasons detailed in the rejection to claim 1 above.
Regarding claim 20, Utterberg further discloses the proximal plate and the elongate rod are formed together as a single unit (fig. 4).
Claims 21 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Ping as applied to claims 19 and 20 above, and further in view of Ziebol.
Regarding claim 21, Utterberg et al. fails to explicitly teach the retaining ring is formed separately from the unitary proximal plate and elongate rod and then joined together with the unitary proximal plate and elongate rod. However, this would have been obvious in view of Ziebol for the same reasons detailed in the rejection to claim 1 above.
Regarding claim 22, Utterberg et al. fails to explicitly teach further comprising the step of applying soluble antimicrobial agent and evaporating solvent to the retaining ring. However, this would have been obvious in view of Ziebol and Ping for the same reasons detailed in the rejection to claim 1 above.
Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE102007025900 (“Nenov”) in view of WO 2011/012379 (“Hopf”), Ping, and Ziebol.
Regarding claim 1, Nenov discloses a method of providing a cap (elements 1 & 10) that is configured [with] a medical connector (30/32) (fig. 1, paras. [0044] & [0045], wherein all references to Nenov refer to the machine translation submitted herewith). Nenov further discloses: the method comprising: forming a proximal plate (3) and an elongate rod (2) as a single unit (fig. 1a, para. [0046]); forming a retaining ring (10) with interior threads (14) separately from the proximal plate and elongate rod (fig. 1, paras. [0047]-[0049]); joining the retaining ring to the proximal plate and elongate rod such that an interior space is formed by interior surfaces of the retaining ring and the proximal plate, and the elongate rod extends distally from within the interior space to outside of the interior space (figs. 1b, para. [0050], wherein plate 3 and retaining ring 10 form interior space 11/13 that rod 2 extends within).
Nenov fails to explicitly teach the cap being antimicrobial such that it is configured to disinfect the medical connector or catheter when the antimicrobial cap is inserted into the medical connector or catheter, dipping the elongate rod into a solution comprising evaporating solvent and a soluble antimicrobial agent and, thereby providing dry soluble antimicrobial agent on the elongate rod. However, this would have been obvious in view of Hopf and Ping.
Ping is directed to providing an antimicrobial coating on devices such as medical devices, and teaches that it is known in the art to coat medical devices, including cathaters, with antimicrobial agents (paras. [0001] & [0007]-[0010]). Ping teaches that it is predictable to provide an antimicrobial coating on medical devices by spraying or dipping the device in a solution comprising an evaporating solvent and antimicrobial agent, and allowing the solvent to evaporate via drying (paras. [0027], [0043] & [0077]). Ping teaches that the dried antimicrobial agent is soluble so that that the coating can be reapplied to replace the antimicrobial agent leaching from the surface into the surrounding environment (paras. [000], [0029], [0031], [0052], [0064] & [0068]). 
Hopf is directed to a connection system comprising a cap configured to close a medical connector (paras. [0001], [0002] & [0073], wherein all references to the Hopf specification refer to USPGPub No. 2012/0191029 which is an English publication of Hopf). To reduce infections Hopf teaches that it is known to provide an antimicrobial coating on the surfaces of the connector elements, specifically the elongated rod portion, i.e. insertion element 62/72, of the cap (paras. [0010]-[0011], [0025], [0034] & [0073]).
In this case, both Nenov and Hopf are directed to closing caps for medical connectors comprising elongated insertion components configured to be positioned in the medical connector. Hopf teaches one of skill in the art that it is known to provide antimicrobial coatings on at least surfaces of the elements which contact fluid, specifically the elongated insertion element of the cap. While Hopf is silent as to a specific coating, Ping teaches an antimicrobial coating for medical devices as detailed above. Thus, to prevent infections it would be obvious to coat the elongate rod of Nenov by dipping it into a solution comprising a soluble antimicrobial agent and a solvent, and allowing the solvent to evaporate to thereby provide a dry soluble antimicrobial coating on the elongate rod.
Since the antimicrobial agent in the coating is capable of leaching into the surrounding environment, the coating is capable of disinfect[ing] the medical connector or catheter when the antimicrobial cap is inserted into the medical connector or catheter. Further, the elongated rod is capable of having a disinfectant such as alcohol applied thereto prior to inserting it into the connector, thus making the cap capable of disinfecting the connector.
Nenov fails to explicitly teach spraying the retaining ring with a solution comprising evaporating solvent and soluble antimicrobial agent, thereby providing dry soluble antimicrobial agent on the retaining ring. However, this would have been obvious over Ziebol and Ping.
Ziebol is also directed to a male luer connector (fig. 2, para. [0068]). Ziebol teaches that the threaded locking ring 11 can be formed separately and connected to the part with the male luer taper 12 that extends within and past an end of the locking ring 11 (fig. 2, wherein there is a seam between the locking ring and the component with the taper). Ziebol teaches that it is known to provide an antimicrobial agent on the thread region and/or other inner surfaces of the locking ring of a cap to prevent infectious organisms from entering the connector (fig. 2, para. [0069]). Further, as detailed above, Ping teaches a known and predictable way of providing an antimicrobial layer on a medical device via spraying. 
In this case, both Nenov and Ziebol are directed to a medical cap for use with a medical connector. Ziebol teaches that it is known to provide antimicrobial agents on interior surfaces of the retaining ring. Ping teaches that it is predictable to provide antimicrobial agents on interior surfaces of medical devices by spraying the surface with a solution including the antimicrobial agent and a solvent, then allowing the solvent to evaporate. Thus, in order to prevent infectious organisms from entering the connector, it would be obvious to coat the interior surfaces of the retaining ring of Nenov et al. by spraying a solution comprising a soluble antimicrobial agent and a solvent, and allowing the solvent to evaporate to thereby provide a dry soluble antimicrobial coating on the interior surfaces.
Regarding claim 2, Nenov further teaches the elongate rod includes a tapered portion (fig. 1, i.e. the tapered portion that is positioned in region 13).
Claim 3 recites the tapered portion is shaped as a male luer. Nenov teaches the tapered portion to engage a female taper of the adapter (fig. 1a & 1b), i.e. is shaped as and functions as a male luer.
Regarding claim 4, Nenov further teaches the elongate rod is solid (figs. 1a & 1b).
Regarding claim 5, Nenov further teaches the male luer portion of the elongate rod is shorter than the remainder of the elongate rod (figs. 1a & 1b, wherein the tapered portion configured to be positioned in region 13 has a length less than half of the overall length of the rod 2).
Claim 6 recites the retaining ring has a shoulder configured to secure the elongate rod. As illustrated in figs. 1a & 1b of Nenov, the retaining ring comprises a shoulder having threads 15 configured to secure to component 1, thus securing the retaining ring to the elongate rod (para. [0050]).
Claim 9 recites the elongate rod is sized to fit within a standard connector on a hemodialysis catheter when the antimicrobial cap is attached to the connector. Nenov teaches the cap is for a venous cannula configured to remain in a vein (para. [0003]). Thus, one of skill in the art will appreciate that the elongate rod of Nenov will be able to fit within a connector of a hemodialysis catheter since cannulas are typically smaller than hemodialysis catheters.
Regarding claim 10, all the limitations are also found in claim 1. Thus, as detailed in the rejection to claim 1 above, Nenov in view of Hopf, Ping, and Ziebol teach all the limitations of claim 10. 
Claim 11 recites the applying of soluble antimicrobial agent to the elongate rod or retaining ring is performed by dipping. This is taught by Nenov et al. as detailed in the rejection to claim 1 above.
Claim 12 recites the applying of soluble antimicrobial agent to the elongate rod or retaining ring is performed by spraying. This is taught by Nenov et al. as detailed in the rejection to claim 1 above.
Claim 13 recites the elongate rod is sized to fit within a connector for a hemodialysis catheter. Nenov teaches the cap is for a venous cannula configured to remain in a vein (para. [0003]). Thus, one of skill in the art will appreciate that the elongate rod of Nenov will be able to fit within a connector of a hemodialysis catheter since cannulas are typically smaller than hemodialysis catheters.
Claim 14 recites applying soluble antimicrobial agent to the retaining ring comprises applying evaporating solvent and soluble antimicrobial agent to the retaining ring. This is taught by Nenov et al. as detailed in the rejection to claim 1 above.
Claim 15 recites applying soluble antimicrobial agent to the elongate rod comprises applying evaporating solvent and soluble antimicrobial agent to the elongate rod. This is taught by Nenov et al. as detailed in the rejection to claim 1 above.
Claim 16 recites the retaining ring has a shoulder configured to secure the elongate rod. This is taught by Nenov et al. as detailed in the rejection to claim 6 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nenov et al. as applied to claim 1 above, and further in view of US Patent No. 5,694,978 (“Heilmann”).
Regarding claim 8, Nenov et al. fail to explicitly teach the retaining ring has retaining fingers that engage with a retaining flange on the elongate rod to secure the retaining ring on the elongate rod. However, this would have been obvious in view of Heilmann and another teaching of Ziebol as detailed below.
Heilmann is also directed to a two-piece medical cap to close a medical connector (fig. 1, col. 1 lines 5-11). One of the cap pieces is a plug 2 with an elongated rod portion 2a/3 comprising a flange 4, and, a pate portion 7 (fig. 1, col. 3 lines 26-36). The other piece of the cap is a retaining ring 6 comprising projection 8 that is configured to engage within groove 5 between the flange 4 and plate 7 (fig. 1, col. 3 lines 37-50). The projection 8 and groove 5 connection is a known substitute for threaded connections and other type of connections (col. 3 line 65 – col. 4 line 14). 
In this case, both Nenov and Heilmann are directed to a two-piece cap for a medical connector wherein a retaining ring is configured to attach to both a plug-like component and the medical connector. While Nenov teaches the retaining ring to secure to the plug-like component via threads, Heilmann teaches that there are various known substitutes for such a connection such as the projection 8 and groove 5 connection detailed above. Thus, it would be obvious to substitute the threaded connection between components 2 & 10 of Nenov by providing a flange on the elongated rod that abuts against the top of the portion of retaining ring 10 that previously had threads 15, and, providing the plate 3 spaced from the flange such that a groove is provided therebetween that is configured to receive an radially inward projection/finger on outer portion 18 of the retaining ring (wherein outer portion 18 of ring 10 is axially extended to overlap with the flange and groove).
Given the above modification, Nenov et al. teaches one annular projection/finger that engages with the retaining flange of the elongate rod to secure the ring and rod. However, one of skill in the art will appreciate that breaking the annular projection into a plurality of projections will accomplish the same goal while requiring less force to move the projection past the conical surface of the flange. This is taught and evidenced by Ziebol, which teaches to connect components 2 & 10’ via a plurality of fingers 40 that are forced into grooves 13 of component 10’ (figs. 1-3, 13 & 15, paras. [0067]-[0068]). Thus, it would be obvious to change the amount of force required to secure the retaining ring and elongate rod by modifying the circular projection of Nenov et al. to be a plurality of projections/fingers. It is predictable to change the force required to secure the retaining ring and elongate rod by changing the circumferential length of the plurality of projections/fingers.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nenov in view of Hopf and Ping.
Regarding claim 19, Nenov discloses a method of providing an antimicrobial cap, the method comprising: forming a proximal plate (3), an elongate rod (2), and a threaded retaining ring (10) (figs. 1a & 1b, paras. [0046]-[0050]), wherein the elongate rod is affixed to the proximal plate and the proximal plate is affixed to the threaded retaining ring (fig. 1b, para. [0050]), such that the elongate rod extends distally outside of an interior space created by the proximal plate and retaining ring (fig. 1b), and the elongate rod is sized to be insertable into and contained within a connector (32) of a catheter when the threaded retaining ring is attached to the connector (fig. 1b, paras. [0001]-[0003] & [0046], wherein the broadest reasonable interpretation of catheter includes the cannula taught by Nenov).
Nenov fails to explicitly teach applying evaporating solvent and soluble antimicrobial agent and to the elongate rod to provide a soluble, dry antimicrobial agent on the elongate rod prior to use. However, this would have been obvious in view of Ping and Hopf for the same reasons detailed in the rejection to claim 1 above.
Regarding claim 20, Nenov further discloses the proximal plate and the elongate rod are formed together as a single unit (fig. 1a).
Regarding claim 21, Nenov further discloses the retaining ring (10) is formed separately from the unitary proximal plate and elongate rod and then joined together with the unitary proximal plate and elongate rod (fig. 1b, para. [0050]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nenov et al. as applied to claim 19 above, and further in view of Ziebol.
Regarding claim 22, Nenov et al. fails to explicitly teach further comprising the step of applying soluble antimicrobial agent and evaporating solvent to the retaining ring. However, this would have been obvious in view of Ziebol and Ping for the same reasons detailed in the rejection to claim 1 above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nenov et al. as applied to claim 10 above, and further in view of Heilmann.
Regarding claim 18, Nenov et al. fail to explicitly teach the retaining ring has retaining fingers that engage with a retaining flange on the elongate rod to secure the retaining ring on the elongate rod. However, this would have been obvious in view of Heilmann for the reasons detailed in the rejection to claim 8 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”